Citation Nr: 1637264	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-19 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for low back strain prior to June 26, 2012, and in excess of 40 percent thereafter.

2. Entitlement to service connection for bilateral foot disorders, to include dermatophytosis and pseudomonas aeruginosa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and Sioux Falls, South Dakota.  Jurisdiction is presently in the RO in Wichita, Kansas.

In a November 2012 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 40 percent for his low back strain effective June 26, 2012.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In a July 2008 substantive appeal, the Veteran requested a Board hearing on the issue of entitlement to an increased rating for a low back strain.  The Veteran's representative submitted a written request to withdraw the hearing in December 2010.  He has not requested another Board hearing.  Accordingly, the Board considers this hearing request to be withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded theses issues for additional development in May 2012 and April 2014.  Unfortunately, another remand is necessary.

The Board notes that the Veteran submitted a substantive appeal in April 2016 as to the issues of entitlement to service connection for post-traumatic stress disorder (PTSD), depression with alcoholism, and a cervical spine disability, and requested a Travel Board hearing.  In May 2016, the VA sent the Veteran a letter informing him that his substantive  appeal  would not be accepted because it was received more than 60 days after the date of the January 2016 Statement of the Case (SOC).  

Appellate review is initiated by a notice of disagreement and completed by the filing of a substantive appeal after an SOC has been furnished to the appellant.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2014). Absent a properly perfected appeal, the RO may close the appeal and the decision becomes final. See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32 (2014); Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Turning to the facts in the instant case, in order for the Veteran's substantive appeal to have been timely filed as to the issues addressed in the January 2016 SOC, it must have been filed within one year of the notification of the adverse determination (February 2016) or within 60 days of the issuance of the SOC (March 2016) whichever is later. Instead, the Veteran's VA Form 9 was received in April 2016. 

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an untimely substantive appeal is not a jurisdictional bar to consideration of a veteran's claim and that the RO and the Board may accept a substantive appeal even if it is not timely. In the Percy case, the Court specifically found that the RO had essentially waived any objections it might have offered to the timeliness and had implicitly accepted the Veteran's appeal because the issue was treated as if it were timely perfected for more than five years before being raised by the Board in the first instance. 

The Board finds, however, that this case is distinguishable from Percy.  In particular, neither the RO nor the Board appeared to waive any objections they might have offered to the timeliness of the appeal.  The RO explicitly refused to accept the Veteran's appeal, as shown by May 2016 letter to the Veteran and the fact that the issues have not been certified to the Board as being on appeal.  Accordingly, the issues of service connection for PTSD, depression with alcoholism, and a cervical spine disability are not in appellate status, and no further consideration is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2015 VA treatment record, the Veteran reported that he was seeing a chiropractor who told him that his "back was fused in the vertebrae."  The Board finds this report to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected low back disability.  Snuffer v. Gober, 10 Vet. App. 400.

In a November 2007 statement, the Veteran indicated that he was treated for a bilateral foot condition at Gorgas Army Hospital in Panama City, Panama in either 1985 or 1986.  It does not appear that a separate request has been made for the records relating to this hospitalization.  As it is possible that there are outstanding records of inpatient hospitalization that have not been requested, the AOJ should request such information based on the information given by the Veteran. See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C.A. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any private medical treatment he has received for his low back disability since October 2013. If any treatment is identified, the records from such treatment should be obtained.

2. Obtain the Veteran's VA treatment records from January 2016 to the present.

3. Request hospitalization records from Gorgas Army Hospital based on the information provided by the Veteran.  If unable to obtain these records, take action in accordance with 38 C.F.R. § 3.159(e).

If any such records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder.

4. Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected low back disability, including any neurological manifestations, such as radiculopathy and neuropathy.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.  A rationale should be given for all opinions and conclusions rendered.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees.  He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



